Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Terri Baker appeals the district court’s order denying her suit alleging discrimination based on race and disability. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Baker v. Greyhound Bus Line, 240 F.Supp.2d 454 (D.Md.2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.